Citation Nr: 1536089	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  14-16 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to an initial rating in excess of 40 percent for a service-connected hearing loss disability. 

3.  Entitlement to a total rating due to individual unemployability caused by service-connected disability (TDIU).

4.  Entitlement to special monthly compensation due to the need for the regular aid and attendance of another person.  

5.  Entitlement to an effective date prior to July 6. 2011 for entitlement to service connection for a bilateral  hearing loss disability.  



REPRESENTATION

Appellant represented by:	Glorioso S. Ganuelas, Agent  


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran had Recognized Guerilla Service and service with the Regular Philippine Army from July 1944 to February 1946.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2012, the RO granted service connection for a hearing loss disability and assigned a 40 percent schedular evaluation, effective July 6, 2011.  The RO denied the Veteran's claim of entitlement to service connection for an eye disorder.  

In February 2012, the Veteran notified the RO that he was satisfied with its January 2012 decision and did not wish to appeal.  

In May 2012, the Veteran submitted a claim of entitlement to a TDIU and an earlier effective date for his service connection for his hearing loss disability.  

In October 2012, the RO denied the Veteran's claim of entitlement to an earlier effective date for service connection for the Veteran's hearing loss disability.  In May 2013, the VA received correspondence, which, construed in a manner most favorable to the Veteran constituted an NOD with respective to the denial of an earlier effective date.  In July 2013, the RO confirmed and continued the effective date; however, in September 2013, the Veteran waived his right to appeal that issue.  

In February 2014, the VA received correspondence in which the Veteran suggested that he was entitled to an earlier effective date for his VA benefits.  Read in a manner most favorable to the Veteran, that correspondence  was sufficient to revive his NOD.  38 C.F.R. § 20.204(c) (2014).  

In July 2013, the RO also denied the Veteran's claim of entitlement to special monthly compensation due to the claimed need for the aid and attendance of another person.  In February 2014, the Veteran stated that he disagreed with that decision.  

In June 2012, the Veteran asked the VA to obtain his medical records.  He noted that he had not had a VA examination for his eyes.  

In August 2012, the Veteran requested that VA obtain medical evidence from his private physician, R. E., M.D. and La Union Diagnostic Center and Hospital.  There are records are on file from that practitioner and medical facility which reflect the Veteran's treatment in June 2012.  On VA Form 21-526, received in October 2001, the Veteran reported that he had received treatment in 1987 for an unspecified disorder at the Southern Hospital in Ilocos Sur. 

In October 2012, the RO denied the Veteran's claim for an increased rating for his hearing loss disability.  In December 2012, the Veteran filed correspondence, which read in a manner most favorable to him, constitutes an NOD with that decision.  

Since the Veteran has submitted timely NOD's regarding an increased rating for his hearing loss disability, for the effective date of service connection for his hearing loss disability, and for special monthly compensation, the Board is required to remand those issues to the AOJ for the issuance of a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  

In light of the foregoing, additional development of the record is warranted.  Accordingly, the case is REMANDED to the AOJ for the following actions: 

1.  The AOJ must ask the Veteran for the names and addresses of the health care providers (VA and non-VA) who treated him and/or the names and addresses of the medical facilities where he was treated for an eye disorder since service.  The Veteran must also include the dates of that treatment.  

Then, the AOJ must contact those health care providers and medical facilities DIRECTLY and request the records reflecting the appellant's treatment.  The AOJ must include requests to the Southern Hospital, reflecting the Veteran his treatment in 1987, as well as records from the Veteran's private physician, R. E., M.D. and from La Union Diagnostic Center and Hospital.  

The requested records should include, but are not limited to, reports of eye examinations, reports of office visits, outpatient treatment records, emergency room records, ambulance records, hospital discharge summaries, consultation reports, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If such records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are not held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).

2.  When the actions requested in part 1 have been completed, the AOJ must undertake any other indicated development, such as the scheduling of any examinations necessary to a determination of the claim of entitlement to service connection for an eye disorder.  Then the AOJ must readjudicate that issue.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

3.  The AOJ must issue an SOC concerning the following claims:  entitlement to an increased rating for the service-connected hearing loss disability, entitlement to an effective date prior to July 6, 2011 for service connection for that disability, and entitlement to special monthly compensation due to the need for the aid and attendance of another person.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on any or all of the aforementioned issues should those issues be returned to the Board.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 202 (2002). 

4.  The issue of entitlement to a TDIU will be held in abeyance pending any further action on the inextricably intertwined issue of entitlement to an increased rating for the hearing loss disability.  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

IT MUST BE EMPHASIZED THAT THIS CASE HAS BEEN ADVANCED ON THE BOARD'S DOCKET PURSUANT TO 38 C.F.R. § 20.900(c).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action, it must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




